Case: 21-11001     Document: 00516349533         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   June 8, 2022
                                  No. 21-11001                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Zackey Rahimi,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-83-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Zackey Rahimi, after being charged with various state offenses,
   pleaded guilty to a violation of federal law for possessing a firearm in
   contravention of a restraining order. The district court ordered Rahimi’s
   federal sentence of imprisonment to run concurrently with certain state-case


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11001         Document: 00516349533               Page: 2      Date Filed: 06/08/2022




                                           No. 21-11001


   sentences but to run consecutively with other state-case sentences because
   the acts involved in the latter were not “relevant conduct” for purposes of
   U.S.S.G. § 1B1.3. Rahimi appeals, challenging the finding that certain acts
   were not relevant conduct. We find no clear error and affirm.
                                                I.
           Zackey Rahimi was suspected to have participated in a series of
   shootings that occurred between December 2020 and January 2021. As a
   result, police officers obtained a warrant to search his residence, and when
   they executed the warrant, they found a pistol and a restraining order issued
   on February 5, 2020. The order restrained Rahimi from possessing a firearm
   and warned him that possession of a firearm or ammunition while the order
   was in effect could be a felony under 18 U.S.C. § 922(g) and § 924(a)(2).
           A federal grand jury indicted Rahimi for possession of firearms in
   violation of sections 922(g)(8) and 924(a)(2).1 Later, Rahimi pleaded guilty.
   At sentencing, the presentence investigation report (“PSR”) detailed
   Rahimi’s lengthy criminal history. Relevant to this appeal are the state
   charges that were pending against him for offenses that occurred from
   December 2019 to November 2020. Three pending state charges resulted
   from Rahimi’s use of a firearm in the physical assault of his girlfriend in
   December 2019,2 and another state charge arose from an aggravated assault
   with a deadly weapon of a different woman in November 2020. Rahimi
   objected to the PSR, arguing that the pending charges described relevant


           1
              Rahimi moved to dismiss the indictment on the ground that section 922(g)(8) on
   its face violates the Second Amendment and the district court denied the motion. Rahimi
   appeals this decision but acknowledges that it is foreclosed by our binding precedent.
   United States v. McGinnis, 956 F.3d 747 (5th Cir. 2020), cert. denied, 141 S. Ct. 1397 (2021).
           2
              The charges included terroristic threat of a family/household member, discharge
   of a firearm in certain municipalities, and family violence assault causing bodily injury.




                                                 2
Case: 21-11001      Document: 00516349533           Page: 3   Date Filed: 06/08/2022




                                     No. 21-11001


   conduct to the instant offense such that the sentence for the instant federal
   offense should be ordered to run concurrently to the state sentences. The
   district court overruled the objection, adopted the PSR, and ordered the
   federal sentence to run consecutively to the pending charges because they
   were not relevant conduct. Rahimi appeals, arguing that the district court
   clearly erred by concluding the pending charges were not relevant conduct.
                                         II.
          A determination of relevant conduct is a finding of fact that is
   reviewed for clear error. United States v. Brummett, 355 F.3d 343, 344–45 (5th
   Cir. 2003). A district court has the discretion to order its sentences of
   imprisonment be served concurrently or consecutively to anticipated state
   terms of imprisonment. Setser v. United States, 566 U.S. 231, 236 (2012). A
   determination of relevant conduct is “not clearly erroneous as long as [it is]
   ‘plausible in light of the record as a whole.’” United States v. Ortiz, 613 F.3d
   550, 557 (5th Cir. 2010) (quoting United States v. Rhine, 583 F.3d 878, 885
   (5th Cir. 2009)).
          The sentencing guidelines provide that “the sentence for the instant
   offense shall be imposed to run concurrently to the anticipated term of
   imprisonment” if another offense is “relevant conduct . . . under the
   provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3.” U.S.S.G.
   § 5G1.3(c). “Relevant conduct is defined as ‘all acts and omissions’
   that . . . [are] part of the ‘same course of conduct’ as the offense of
   conviction.” Ortiz, 613 F.3d at 557 (quoting U.S.S.G. § 1B1.3(a)(2)). Two or
   more offenses may constitute as the same course of conduct “if they are
   sufficiently connected or related to each other as to warrant the conclusion
   that they are part of a single episode, spree, or ongoing series of
   offenses.” § 1B1.3, cmt. (n.5(B)(ii)). Relevant factors include “the degree of




                                          3
Case: 21-11001      Document: 00516349533            Page: 4    Date Filed: 06/08/2022




                                      No. 21-11001


   similarity of the offenses, the regularity (repetitions) of the offenses, and the
   time interval between the offenses.” Id.
                                          III.
          Rahimi argues that the pending charges are relevant to the instant
   federal charge because they are all a part of a pattern of ongoing (i.e., similar)
   conduct involving a firearm and domestic violence. He contends that the
   temporal proximity favors a finding of relevant conduct because the
   November 2020 conduct occurred just two months before the search of his
   residence (resulting in the instant charge) and the December 2019 conduct
   was little more than a year prior to the instant offense. Last, Rahimi argues
   that the number of similar crimes involving firearm possession shows
   regularity.
          However, we conclude that the record as a whole supports the district
   court’s finding that the pending state charges are not a part of the same
   course of conduct as Rahimi’s possession of a firearm in violation of a
   restraining order. First, although the record shows some regularity to
   Rahimi’s violent use—and thus possession—of a firearm, we have previously
   held that a 10-month lag between a past act and the instant offense is “not
   strong” evidence of temporal proximity for purposes of section 1B1.3. United
   States v. Davis, 967 F.3d 441, 442 (5th Cir. 2020) (per curiam). Second,
   Rahimi’s December 2019 conduct involved the domestic assault of his
   girlfriend in a public parking lot. When warned by his passenger about the
   presence of another witness, Rahimi fired a shot at the witness. The instant
   offense involves no public violence or domestic assault and so bears little
   resemblance to the December 2019 events.
          Similarly, Rahimi’s November 2020 conduct involved the violent use
   of a firearm in furtherance of an assault. Indeed, Rahimi’s possession of a
   firearm in that instance was also a violation of the February 2020 restraining




                                           4
Case: 21-11001      Document: 00516349533            Page: 5    Date Filed: 06/08/2022




                                      No. 21-11001


   order, but “[a]s we have previously cautioned . . . courts must not conduct
   this [similarity] analysis at such a level of generality as to render it
   meaningless.” United States v. Rhine, 583 F.3d 878, 888 (5th Cir. 2009).
   Rahimi’s violent use of the firearm in November is meaningfully different
   from merely possessing a firearm. Cf. United States v. Horton, 993 F.3d 370,
   376 (5th Cir.), cert. denied, 142 S. Ct. 382 (2021) (finding meaningful
   differences in the location of the conduct and amount of drugs at issue on
   different occasions). Because the similarity and temporal-proximity factors
   are strained,3 the district court’s finding that these previous acts are not
   relevant conduct is “plausible in light of the record as a whole,” and
   accordingly is not clearly erroneous. Rhine, 583 F.3d at 885.
                                          III.
          For the foregoing reasons, we AFFIRM.




          3
            See Davis, 967 F.3d at 442 (finding no relevant conduct when the temporal
   proximity was “not strong” and the other two factors were “arguably absent”).




                                           5